Interlocutory judgment affirmed, with costs. Memorandum: Only in one or two unimportant details is the scheme of the will interfered with by an allowance of dower. The fact that real estate was devised to the son “ to be his and his absolutely ” does not militate against dower in such real estate. (Close v. Eldert, 30 App. Div. 338; Roessle v. Roessle, 163 id. 344.) And the power, to the executor, to sell and convey the real estate “by good and sufficient deeds of conveyances” does not indicate an intention of the testator that dower should not attach. (Kimbel v. Kimbel, 14 App. Div. 570; Konvalinka v. Schlegel, 104 N. Y. 125.) The rule is universal that dower is favored by the law and cannot be cut off, except by express words or by inference compelled by the language of the whole will. All concur. (The interlocutory judgment is for plaintiff in an action to admeasure plaintiff’s dower in real estate.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.